IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                           DIVISION ONE
                          Respondent,
                                                           No. 82035-4-I
                  v.
                                                           UNPUBLISHED OPINION
 LESLIE WILLIAM STACH,

                          Appellant.


       DWYER, J. — Leslie Stach appeals from his convictions of three counts of

rape of a child in the second degree. Stach contends that the trial court erred by

admitting certain evidence under the common scheme or plan exception to ER

404(b). Additionally, Stach asserts that the trial court erred both by ruling that the

ER 404(b) evidence was relevant to the credibility of the complaining witness and

by instructing the jury that it could consider the evidence when evaluating that

witness’s credibility. Furthermore, in his statement of additional grounds, Stach

avers that (1) the trial court erred by allowing the State to file a second amended

information during the trial proceeding, (2) his trial counsel’s representation was

constitutionally inadequate, and (3) he was not informed of the Miranda1 rights on

several occasions both before and after he was arrested. Because Stach fails to

establish an entitlement to relief on any of these claims, we affirm the

convictions.



       1   Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
No. 82035-4-I/2


       However, Stach also contends that the trial court mistakenly ordered him

to pay supervision fees as determined by the Department of Corrections (DOC).

Because the record indicates that the trial court waived the requirement that he

pay supervision fees, we remand for the trial court to strike this requirement from

the judgment.
                                          I

       During the summer before her sixth grade year, C.C. lived in a house

owned by her grandmother. C.C. was 11 years old. Also during this time period,

C.C.’s uncle, Leslie Stach, resided in the garage of the house with his girlfriend,

Amanda Peterson, and his three children. C.C. testified that, during that

summer, Stach raped her on three occasions.

       On the first occasion, C.C. was “half asleep” in her bedroom. She heard

the sound of a creak outside her bedroom door and then the sound of the

doorknob move. C.C. then saw Stach enter the room. Shortly thereafter, Stach

sat on the edge of C.C.’s bed and turned C.C., who was lying on her side, onto

her stomach. C.C. smelled alcohol on Stach’s breath. Stach then pulled C.C.’s

shorts down to her ankles. Afterward, he “went on his knees and went over” C.C.

Stach then put his penis inside C.C.’s vagina and started to move “[u]p and

down.” While Stach was moving up and down, his penis “was going in and out”

of C.C.’s vagina. After approximately 15 minutes, Stach stopped and “laid

against the wall.” C.C. then stood up and walked to the bathroom. When she

returned to her bedroom, Stach was no longer in the room.




                                         2
No. 82035-4-I/3


        On the next occasion, C.C. was in her bedroom, preparing to go to sleep.

Again, Stach entered the bedroom and sat on the edge of C.C.’s bed. Stach

then got into C.C.’s bed. C.C. was initially lying on her back, but Stach moved

her onto her stomach. As on the first occasion, Stach smelled of alcohol. Stach

then pulled C.C.’s leggings and underwear down to her ankles.      Thereafter,

Stach put his penis into C.C.’s vagina. C.C. pretended to be asleep. Stach then

moved his penis in and out of C.C.’s vagina. He continued to do so for

approximately 10 minutes. Afterward, C.C. again stood up and walked to the

bathroom. When she returned to her bedroom, Stach was no longer in the room.

        On the third occasion, C.C. was lying in bed. Stach entered C.C.’s room,

removed his pants, and “climbed into bed with” her. Again, C.C. smelled alcohol

on Stach. Stach then removed C.C.’s pants and grabbed her by the hips, pulling

her hips upward. Stach then put his penis inside C.C.’s vagina. While Stach was

positioned on his knees, he pulled C.C.’s body toward his body while moving his

penis in and out of her vagina. After approximately 15 minutes, Stach laid down

on the bed and fell asleep. C.C. then walked to the living room and watched

television. Sometime later, Peterson entered the house and discovered Stach in

C.C.’s bedroom. Peterson then apologized to C.C. and walked Stach out of the

room.

        Several years later, C.C. informed one of her friends that Stach had raped

her. C.C. testified that she was initially hesitant to inform someone else about

what her uncle had done. In particular, C.C. was worried that, by coming

forward, her relationships with Stach’s children and her grandmother would




                                         3
No. 82035-4-I/4


suffer. A few weeks after telling her friend that Stach had raped her, C.C.

informed her mother about what had occurred.

        The State charged Stach with three counts of rape of a child in the second

degree. Prior to trial, the State filed a motion seeking a preliminary ruling that

certain evidence was admissible pursuant to ER 404(b). In this motion, the State

asserted, among other things, that Stach had, on a prior occasion, raped another

person, T.B. The State claimed that Stach’s actions toward T.B. demonstrated

that, when Stach raped C.C., he acted pursuant to a common scheme or plan.

        Attached to the State’s motion were various documents, which indicated

that T.B. had reported to the police that Stach had raped her in 2012. An

incident report that was attached to the motion stated that the rape occurred at

the same residence where C.C. was alleged to have been raped. This report

stated that, when T.B. was 21 years old, she and Stach were drinking alcohol at

the residence. According to a supplemental report, Stach poured T.B. two drinks

mixed with soda and whiskey. These drinks were “extremely strong” and caused

T.B. to become intoxicated. After some time, T.B. “passed out.” Prior to passing

out, T.B. had been fully clothed, wearing jeans, a shirt, a sweatshirt, and tennis

shoes.2

        When T.B. awakened, according to the supplemental report, she was

naked. Stach was on top of her and “his penis was inside her.” T.B. then asked

Stach what he was doing and told him to stop. Stach “began pounding on her

really hard” and told T.B. “that she asked for it.” Eventually, Stach stopped and


        2T.B. suffered from learning disabilities. She was a frequent overnight guest of
Peterson’s.


                                                4
No. 82035-4-I/5


“got off” of T.B. The supplemental report also stated that T.B. and Peterson had

been best friends since elementary school.

       Defense counsel submitted a brief in opposition to the admission of any

evidence regarding T.B.’s allegation that Stach had raped her. Following a

hearing on the motion, the trial court granted the State’s motion insofar as it

sought the admission of the evidence indicating that Stach had, on a prior

occasion, raped T.B. The trial court reasoned that the incident involving T.B. was

substantially similar to the incidents involving C.C. so as to indicate that, by

raping C.C., Stach acted pursuant to a common scheme or plan.

       The case proceeded to a jury trial. During the trial, T.B. testified with

regard to her allegation that Stach had raped her. The jury found Stach guilty as

charged. The trial court imposed an indeterminate sentence of 245 months of

incarceration to life for each count, to run concurrently.

       Stach appeals.

                                          II

       Stach first contends that the trial court erred by admitting evidence of his

prior sexual misconduct regarding T.B. This is so, Stach asserts, because the

prior bad act evidence was not sufficiently similar to the incidents involving C.C.

as to demonstrate that Stach acted pursuant to a common scheme or plan. We

disagree.

                                          A

       The correct interpretation of an evidentiary rule is reviewed de novo as a

question of law. State v. DeVincentis, 150 Wn.2d 11, 17, 74 P.3d 119 (2003).




                                          5
No. 82035-4-I/6


“Once the rule is correctly interpreted, the trial court’s decision to admit or

exclude evidence is reviewed for an abuse of discretion. DeVincentis, 150

Wn.2d at 17. A trial court abuses its discretion when its decision is manifestly

unreasonable or based on untenable grounds or reasons. State v. Taylor, 193

Wn.2d 691, 697, 444 P.3d 1194 (2019).

                                           B

       As a general rule, “[a]ll relevant evidence is admissible.” ER 402. One

exception to this general rule is provided by ER 404(b), which states:

       Evidence of other crimes, wrongs, or acts is not admissible to prove
       the character of a person in order to show action in conformity
       therewith. It may, however, be admissible for other purposes, such
       as proof of motive, opportunity, intent, preparation, plan,
       knowledge, identity, or absence of mistake or accident.

       It is well established that evidence of other misconduct may be admitted to

show that the defendant acted pursuant to a common scheme or plan. In sex

offense cases, evidence of “the existence of a design to fulfill sexual compulsions

evidenced by a pattern of past behavior” is relevant to whether the crime

occurred. DeVincentis, 150 Wn.2d at 17-18. Admission of evidence for this

purpose “requires substantial similarity between the prior bad acts and the

charged crime.” DeVincentis, 150 Wn.2d at 21. “Sufficient similarity is reached

only when the trial court determines that the ‘various acts are naturally to be

explained as caused by a general plan.’” DeVincentis, 150 Wn.2d at 21 (quoting

State v. Lough, 125 Wn.2d 847, 860, 889 P.2d 487 (1995)). Notably, however,

there is no uniqueness requirement; the similarities need not “be atypical or




                                           6
No. 82035-4-I/7


unique to the way the crime is usually committed.” DeVincentis, 150 Wn.2d at

13.

      In determining whether evidence of other misconduct is admissible under

ER 404(b),

      the trial court must (1) find by a preponderance of the evidence that
      the misconduct occurred, (2) identify the purpose for which the
      evidence is sought to be introduced, (3) determine whether the
      evidence is relevant to prove an element of the crime charged, and
      (4) weigh the probative value against the prejudicial effect.

State v. Vy Thang, 145 Wn.2d 630, 642, 41 P.3d 1159 (2002).

      “This analysis must be conducted on the record, and if the evidence is

admitted, a limiting instruction is required.” State v. Arredondo, 188 Wn.2d 244,

257, 394 P.3d 348 (2017).

                                         C

      Turning to the evidentiary challenge at issue, the trial court explained its

ruling that evidence regarding Stach’s prior sexual assault of T.B. was admissible

to establish a common scheme or plan:

      This incident involved the best friend of the defendant’s girlfriend,
      Amanda. TB became intoxicated and passed out. TB was not able
      to consent to the sexual intercourse based on her intoxication.
             The defendant believed that CC was asleep, and therefore
      during the time of the alleged abuse in this case, she could not
      have consented. The defendant had also been consuming alcohol
      in both instances. Both assaults took place in the same residence.
      The residence – the same for TB and CC was in the defendant’s
      residence. As indicated, CC also reported a smell of alcohol on the
      defendant’s breath.
             The Court finds that these incidents are remarkedly and
      substantially similar to permit the testimony as to common scheme
      or plan and show an overarching plan by the defendant. Both of
      the victims were in a position where they could not consent to
      sexual intercourse. Both incidents involved persons with whom the
      defendant had a close relationship. Both incidents happened in the



                                         7
No. 82035-4-I/8


       same residence, and both incidents involve the act of sexual
       intercourse.

       The trial court did not err by so reasoning. The incident involving T.B. and

the incidents involving C.C. occurred in the same residence. With both T.B. and

C.C., Stach had consumed alcohol prior to engaging in sexual intercourse with

them. C.C. had been either asleep or preparing to fall asleep on all three

occasions. Likewise, T.B. had fallen asleep after consuming alcohol. Stach also

removed the clothing of both T.B. and C.C. before engaging in sexual intercourse

with them. Moreover, both the incident with T.B. and the incidents with C.C.

involved the same sexual act, namely vaginal penetration with Stach’s penis. No

other sexual act was committed in any of the instances. Finally, both T.B. and

C.C. had close relationships to Stach: Stach was C.C.’s uncle and C.C. was

close to Stach’s three children, whereas Stach’s girlfriend, Peterson, had been

the best friend to T.B. since elementary school. These relationships were of a

type that might cause the victim to choose not to report the sexual misconduct.

       These significant similarities are naturally explained by Stach having a

general plan. The evidence was properly admitted to show this common scheme

or plan. Accordingly, the trial court did not err by admitting the challenged

evidence.

                                          III

       Stach next asserts that the trial court erred both by reasoning that T.B.’s

allegation was probative as to C.C.’s credibility and by instructing the jury that it

could consider the allegation with regard to C.C.’s credibility. Again, we

disagree.



                                          8
No. 82035-4-I/9


       As already explained, when determining whether evidence of a prior bad

act is admissible, the trial court must, among other things, “weigh the probative

value against the prejudicial effect.” Vy Thang, 145 Wn.2d at 642. When a trial

court, under the common scheme or plan exception to ER 404(b), balances the

probative value and prejudicial effect of evidence of a sexual assault regarding a

prior victim, the trial court may properly consider such evidence as it relates to

the credibility of the complaining victim. See, e.g., DeVincentis, 150 Wn.2d at

23-24; State v. Scherner, 153 Wn. App. 621, 658, 225 P.3d 248 (2009); State v.

Sexsmith, 138 Wn. App. 497, 506, 157 P.3d 901 (2007).

       In ruling that the probative value of the allegation of Stach’s rape of T.B.

outweighed its prejudicial effect, the trial court reasoned that the evidence was,

among other things, relevant to the jury’s ability to evaluate C.C.’s credibility:

       [T]his type of evidence is strongly probative because of the issues
       surrounding child sex abuse, victim vulnerability, the frequent acts
       and the physical evidence of sexual abuse, the program connected
       to such accusations and victims of willingness to testify, and a lack
       of confidence in a jury’s ability to determine a child witness’s
       credibility.

(Emphasis added.)

       As the cited authority demonstrates, the trial court did not err by so

reasoning. See DeVincentis, 150 Wn.2d at 23; Scherner, 153 Wn. App. at 658;

Sexsmith, 138 Wn. App. at 506.

       Nor did the trial court err by instructing the jury that it could consider T.B’s

allegation with regard to C.C.’s credibility.3 Here, C.C.’s veracity was the central


       3The trial court’s written instruction provided:
               Certain evidence has been admitted in this case for only a limited
       purpose. You may have heard evidence from T.B. concerning alleged


                                               9
No. 82035-4-I/10


issue in the case. One task before the jury was to evaluate the credibility of both

T.B. and C.C. In so doing, the jury would naturally compare T.B.’s account of

being raped to C.C.’s accounts of being raped. Then, the jury would naturally

consider C.C.’s testimony against the requirements of the to-convict instructions

given. In making its judgments, the jury could properly consider its view of T.B.’s

allegation in evaluating C.C.’s credibility. See Scherner, 153 Wn. App. at 658.

        Accordingly, Stach’s assignment of error fails.

                                               IV

        In his statement of additional grounds, Stach raises several arguments as

to why he is entitled to appellate relief. Because Stach fails to demonstrate that

he was prejudiced in any manner at trial, we hold that Stach is not entitled to

appellate relief on any of these claims.

                                                A

        The first claim that Stach raises in his statement of additional grounds is

that the trial court erred by granting the State’s motion to file a second amended

information during the course of the trial proceeding. We disagree.

        We review a decision to grant a motion to amend an information for abuse

of discretion. State v. Brooks, 195 Wn.2d 91, 96, 455 P.3d 1151 (2020).




        misconduct by the defendant on dates other than that of the charged incidents.
        This evidence may be considered by you only to the extent you find it relevant to
        issues of whether the defendant was acting pursuant to a common scheme or
        plan and regarding the credibility of the witnesses. You may not consider it for
        any other purpose. Any discussion of the evidence during your deliberations
        must be consistent with this limitation.
Jury Instruction 6.



                                               10
No. 82035-4-I/11


        CrR 2.1(d) allows an amendment of the information “any time before

verdict or finding if substantial rights of the defendant are not prejudiced.”

“Midtrial amendment of a criminal information has been allowed where the

amendment merely specified a different manner of committing the crime

originally charged . . . or charged a lower degree of the original crime charged.”

State v. Pelkey, 109 Wn.2d 484, 490-91, 745 P.2d 854 (1987) (citing State v.

Gosser, 33 Wn. App. 428, 656 P.2d 514 (1982); State v. Brown, 74 Wn.2d 799,

447 P.2d 82 (1968)). Furthermore, our Supreme Court has explained that

        “[c]ases involving amendment of the charging date in an
        information have held that the date is usually not a material element
        of the crime. Therefore, amendment of the date is a matter of form
        rather than substance, and should be allowed absent an alibi
        defense or a showing of other substantial prejudice to the
        defendant.”

Brooks, 195 Wn.2d at 98-99 (quoting State v. DeBolt, 61 Wn. App. 58, 61-62,

808 P.2d 794 (1991)).

        Indeed, in Brooks, the court affirmed a trial court’s ruling that granted the

State’s motion to file, after both parties had presented all of their evidence, an

amended information that changed the range of the charging date of the offense.

195 Wn.2d at 96, 98. In so doing, our Supreme Court reasoned that the date of

the offense did not constitute an essential element of the crime charged. Brooks,

195 Wn.2d at 98.4



        4 In Brooks, the defendant was charged with child molestation in the third degree, which
provides, in part:
        A person is guilty of child molestation in the third degree when the person has, or
        knowingly causes another person under the age of eighteen to have, sexual
        contact with another who is at least fourteen years old but less than sixteen years
        old and the perpetrator is at least forty-eight months older than the victim.
RCW 9A.44.089(1).


                                               11
No. 82035-4-I/12


        Here, the State moved to file a second amended information after trial

testimony revealed that Stach had raped C.C. in the summer of 2015. The

second amended information changed, for each count, the range of the charging

dates from April 27, 2016 through October 1, 2016, to April 27, 2015 through

October 1, 2016. Because the date of the offense was not an essential element

of the crimes charged,5 the second amended information did not change the

essential elements of these crimes. Moreover, when the State filed its motion,

defense counsel did not raise any objection to the amendment.

        Accordingly, the trial court did not err by allowing the State to file the

second amended information.

                                               B

        Next, Stach asserts that his trial counsel provided “inadequate

representation.”6 This is so, according to Stach, because his trial counsel, prior

to the commencement of trial, “instructed [him] not to contact” another attorney

whom Stach asserts that he had already retained.7 There are several reasons

why Stach is not entitled to appellate relief on this claim.

        First, Stach does not provide any citation to the record in support of this

claim. See RAP 10.10(c). It appears that this claim (if it is a claim that he was

denied the assistance of private counsel of choice) relies on facts that are not


        5In both the amended information and the second amended information, Stach was
charged with three counts in violation of RCW 9A.44.076, which provides:
                (1) A person is guilty of rape of a child in the second degree when the
       person has sexual intercourse with another who is at least twelve years old but
       less than fourteen years old and the perpetrator is at least thirty-six months older
       than the victim.
                (2) Rape of a child in the second degree is a class A felony.
       6 Statement of Additional Grounds at 1.
       7 Statement of Additional Grounds at 2.




                                              12
No. 82035-4-I/13


within our record. As such, the issue presented cannot be resolved on direct

appeal. See State v. McFarland, 127 Wn.2d 322, 335, 899 P.2d 1251 (1995).

       Moreover, to establish a claim of ineffective assistance of counsel, the

defendant bears the burden to prove that

       (1) defense counsel’s representation was deficient, i.e., it fell below
       an objective standard of reasonableness based on consideration of
       all the circumstances; and (2) defense counsel’s deficient
       representation prejudiced the defendant, i.e., there is a reasonable
       probability that, except for counsel’s unprofessional errors, the
       result of the proceeding would have been different.

McFarland, 127 Wn.2d at 334-35

       Stach does not claim that his attorney’s performance at trial fell below an

objective standard of reasonableness. Nor does he demonstrate how he was

prejudiced by his trial counsel’s actions. On the record presented, Stach makes

no actual claim that his attorney acted below this standard of care. For these

reasons, Stach is not entitled to appellate relief on this claim.

                                          C

       Stach also contends that he was not read the Miranda rights when a

police detective attempted to interview him on two occasions before he was

arrested. Stach also asserts that he was not read the Miranda rights after he

was arrested. Because Stach does not contend that any unwarned statements

were impermissibly admitted at trial, his claim fails.

       The Fifth Amendment to the United States Constitution provides that no

person “shall be compelled in any criminal case to be a witness against himself.”

U.S. CONST. amend. V. To assure that an accused is accorded this privilege

against compulsory self-incrimination, the United States Supreme Court in



                                          13
No. 82035-4-I/14


Miranda set forth procedural safeguards to be employed during custodial

interrogation. Specifically, an accused must be clearly informed of his or her

right to remain silent and right to counsel, either retained or appointed, and that

any statements made can and will be used against the individual in court.

Miranda, 384 U.S. at 467-72. The remedy for the failure to be informed of these

rights is the exclusion of unwarned statements. United States v. Patane, 542

U.S. 630, 641-42, 124 S. Ct. 2620, 159 L. Ed. 2d 667 (2004) (plurality opinion);

Patane, 542 U.S. at 644-45 (concurring opinion).

        Stach does not assert that any statements were admitted at trial in

violation of Miranda. Additionally, Stach does not provide any citation to the

record in support of his claim. See RAP 10.10(c). Accordingly, this assignment

of error fails.

                                          V

        Finally, Stach contends that the trial court mistakenly ordered, as a

condition of community custody, that he pay supervision fees as determined by

the DOC. We agree.

        RCW 9.94A.703(2)(d) provides that, “[u]nless waived by the court, as part

of any term of community custody, the court shall order an offender to: . . . [p]ay

supervision fees as determined by the department.” Because the “‘supervision

fees are waivable by the trial court, they are discretionary [legal financial

obligations].’” State v. Bowman, __ Wn.2d __, 498 P.3d 478, 489 (2021)

(quoting State v. Dillon, 12 Wn. App. 2d 133, 152, 456 P.3d 1199, review denied,

195 Wn.2d 1022 (2020)).




                                          14
No. 82035-4-I/15


       At sentencing, the trial court imposed a $500 victim assessment fee,

“reserve[ed] the issue of restitution,” and “waiv[ed] the other financial obligations

in the case.” However, the judgment and sentence signed by the judge required

Stach to “pay supervision fees as determined by DOC.” On remand, this

requirement must be vacated. See Bowman, 498 P.3d at 489-90; Dillon, 12 Wn.

App. 2d at 152.

       The convictions are affirmed. The cause is remanded to the trial court to

vacate the requirement of payment of supervision fees.




WE CONCUR:




                                         15